Exhibit 10.1
 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT
 
    This Amendment No. 1 to Securities Purchase Agreement (“Amendment”) is
entered into as of April 30, 2013, by and between VistaGen Therapeutics, Inc., a
Nevada corporation (the “Company”), and Bergamo Acquisition Corp. PTE LTD, a
company organized and existing under the laws of Singapore
(“Purchaser”).  Unless otherwise specified herein, all capitalized terms set
forth in this Amendment shall have the meanings as set forth in the Agreement
(as defined below).


RECITALS
 
    WHEREAS, Purchaser assumed all obligations under that certain Securities
Purchase Agreement, dated April 8, 2013 (the “Agreement”), by and between the
Company and an affiliate of Purchaser, pursuant to the terms of an Assignment
and Assumption Agreement, dated as of April 12, 2013;
 
    WHEREAS, subject to the terms and conditions set forth in the Agreement,
Purchaser agreed to purchase from the Company an aggregate of 72 million
restricted shares of Common Stock of the Company (“Shares”) for aggregate
consideration of U.S. $36.0 million; and

    WHEREAS, the Company and Purchaser desire to amend the Agreement as more
particularly set forth in this Amendment.


AGREEMENT
 
    For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:
 
    1.  Section 2.1 of the Agreement is hereby amended and replaced in its
entirety with the following:


Section 2.1     Closing; Investment Dates
 
Upon the terms and subject to the conditions set forth herein, the Company
agrees to sell, and the Purchaser agrees to purchase, Seventy Two Million
(72,000,000) Shares of Common Stock of the Company for Thirty Six Million
Dollars ($36,000,000), or $0.50 per share, in a series of tranches (each, a
“Closing” and the date of each such Closing an “Investment Date”) in accordance
with the schedule set forth below:


Investment Date
 
Total Amount of Investment
 
Total No. of Shares
On or before May 15, 2013
 
$1,000,000
 
2,000,000
On or before May 31, 2013
 
$2,000,000
 
4,000,000
On or before June 30, 2013
 
$8,250,000
 
16,500,000
On or before July 30, 2013
 
$8,250,000
 
16,500,000
On or before August 31, 2013
 
$8,250,000
 
16,500,000
On or before September 30, 2013
 
$8,250,000
 
16,500,000



On each Investment Date, the Company and Purchaser shall deliver the items set
forth in Section 2.3 deliverable at the Closing; provided, however, the opinion
of Company Counsel required by Section 2.3(a)(vii) shall only be required to be
delivered as a condition to the Closing of the final tranche of
$8,250,000.  Upon satisfaction of the covenants and conditions set forth in
Section 2.3, each Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company and Purchaser represent and warrant to each other as follows:


(a)  The execution, delivery and performance of this Amendment are within the
power and authority of the Company and Purchaser and are not in contravention of
law, Articles of Incorporation, By-laws or the terms of any other documents,
agreements or undertakings to which the Company or Purchaser is a party or by
which the Company or Purchaser is bound.  No approval of any person,
corporation, governmental body or other entity not provided herewith is a
prerequisite to the execution, delivery and performance by the Company or
Purchaser of this Amendment, to ensure the validity or enforceability thereof.


(d)  When executed on behalf of the Company and Purchaser, this Amendment will
constitute the legally binding obligations of the Company and Purchaser,
enforceable in accordance with their terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws now
existing or hereafter enacted relating to or affecting the enforcement of
creditors’ rights generally, and the enforceability may be subject to
limitations based on general principles of equity (regardless of whether such
enforceability is considered a proceeding in equity or at law).


3.  The provisions of the Agreement, as modified in this Amendment, shall remain
in full force and effect in accordance with their terms and are hereby ratified
and confirmed.  In the event of any conflict between the terms and conditions of
this Amendment and the terms and conditions set forth in the Agreement, the
terms and conditions set forth herein shall control.  This Amendment shall be
governed by the laws of the State of Delaware without regard to the conflict of
laws provisions thereof.


IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.



 
VISTAGEN THERAPEUTICS, INC.
     
By: /s/ Shawn Singh
Name:  Shawn Singh
Title:    Chief Executive Officer
     
BERGAMO ACQUISITION CORP. PTE LTD
     
By: /s/ Hillard Herzog
Name:  Hillard Herzog
Title:    President